DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 objected to because of the following informalities:  
“the fibers” in line 14 should be written “the plurality of fibers”
“each cell” in lines 16-17 should be written “each cell of circuitry” 
Appropriate correction is required.
Claim 2 objected to because of the following informalities:  
“the fibers” in line 1 should be written “the plurality of fibers”
Appropriate correction is required.
Claim 8 objected to because of the following informalities:  
“the fibers” in line 1 should be written “the plurality of fibers”
Appropriate correction is required.
Claim 14 objected to because of the following informalities:  
“the fibers” in line 14 should be written “the plurality of fibers”
Appropriate correction is required.
Claim 15 objected to because of the following informalities:  
“the fibers” in line 1 should be written “the plurality of fibers”
Appropriate correction is required.
Claim 16 objected to because of the following informalities:  
“analog electrical signals” in line 7 should be written “the analog electrical signals”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an aggregate data stream” in lines 6-7. It is unclear whether this limitation is intended to be interpreted as the same aggregate data stream claimed in line 4, or a different data stream.
Claim 1 recites the limitation “electrical signals” in lines 12-13. It is unclear whether this limitation is intended to be interpreted as the same signals claimed in line 7, or different electrical signals.
Claim 1 recites the limitation “at least one readout integrated circuit” in line 16. It is unclear whether this limitation is intended to be interpreted as the same at least one readout integrated circuit claimed in lines 14-15, or a different at least one readout integrated circuit.
Claim 1 recites the limitation “digital data” in lines 19-20. It is unclear whether this limitation is intended to be interpreted as the same digital data claimed in line 6, or different digital data.
Claim 1 recites the limitation "the received signals" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the electrical neural signals" in lines 18-19 and 22-23.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that this limitation is recited in claims 3, 7, and 9 as well. 
Claim 1 recites the limitation "the plurality of carbon fibers" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected as being dependent on a rejected claim. 
Claim 3 recites the limitation “a plurality of cells of circuitry” in line 2. It is unclear whether this limitation is intended to be interpreted as the same plurality of cells of circuitry recited in claim 1, or a different plurality of cells of circuitry.
Claim 3 recites the limitation “digital data” in line 5. It is unclear whether this limitation is intended to be interpreted as the same digital data recited in claim 1, or different digital data.
Claims 4-6 are rejected as being dependent on a rejected claim. 
Claim 7 recites the limitation “a multiplexer” in lines 2 and 4. It is unclear whether this limitation is intended to be interpreted as the same multiplexer recited in claim 3, or different multiplexers.
Claim 8 is rejected as being dependent on a rejected claim. 
Claim 9 recites the limitation “a plurality of cells of circuitry” in line 2. It is unclear whether this limitation is intended to be interpreted as the same plurality of cells of circuitry recited in claim 1, or a different plurality of cells of circuitry.
Claim 9 recites the limitation “digital data” in line 5. It is unclear whether this limitation is intended to be interpreted as the same digital data recited in claim 1, or different digital data.
Claims 10-12 are rejected as being dependent on a rejected claim. 
Claim 13 recites the limitation “a multiplexer” in lines 2 and 4. It is unclear whether this limitation is intended to be interpreted as the same multiplexer recited in claim 9, or different multiplexers.
Claim 14 recites the limitation “an aggregate data stream” in line 7. It is unclear whether this limitation is intended to be interpreted as the same aggregate data stream claimed in line 4, or a different data stream.
Claim 14 recites the limitation “optical signals” in lines 12-13. It is unclear whether this limitation is intended to be interpreted as the same signals claimed in line 7, or different electrical signals.
Claim 14 recites the limitation “at least one readout integrated circuit” in line 16. It is unclear whether this limitation is intended to be interpreted as the same at least one readout integrated circuit claimed in lines 14-15, or a different at least one readout integrated circuit.
Claim 14 recites the limitation “digital data” in line 19. It is unclear whether this limitation is intended to be interpreted as the same digital data claimed in line 6, or different digital data.
Claim 14 recites the limitation "the received signals" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the plurality of carbon fibers" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that this limitation is recited in claim 17 as well.
Claim 15 is rejected as being dependent on a rejected claim. 
Claim 16 recites the limitation “digital data” in line 7. It is unclear whether this limitation is intended to be interpreted as the same digital data recited in claim 14, or different digital data.
Claim 17 recites the limitation “a multiplexer” in lines 2 and 4. It is unclear whether this limitation is intended to be interpreted as the same multiplexer recited in claim 16, or different multiplexers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde (US 20130046358) in view of Llinas (US 20040133118).
Regarding claims 1-2, Leyde discloses (Figures 2 and 6-7) a system comprising: a computer system comprising a processor (4, 18, 42), memory (38) accessible by the processor (4, 18, 42), and program instructions and data stored in the memory ([0073]-[0074]), the program instructions configured to implement a Brain Operating System to analyze an aggregate data stream and formulate instructions for neuromodulations in a closed loop feedback system ([0087]-[0088]); circuitry (6, 8) configured to receive digital data (32) from an implant device (implanted electrode arrays shown for example in Figures 2 and 6), generate an aggregate data stream from the received signals (32), and transmit the aggregate data stream to the computer system (4, 18, 38, 42), ([0069]-[0073]) and configured to receive instructions for neuromodulations from the computer system (3, 18, 38, 42) and transmit the received instructions to the implant device (implanted electrode arrays shown for example in Figures 2 and 6), ([0087]-[0094]); and the implant device (implanted electrode arrays shown for example in Figures 2 and 6) configured to be implanted within a body of a person for interacting with brain tissue comprising: a plurality of electrodes (A-H/I-P) adapted to receive electrical signals from electrophysiological neural signals of the brain tissue ([0069]-[0073]) and to transmit electrical signals to provide electrophysiological stimulation of the brain tissue ([0087]-[0094]), the electrodes electrically coupled to at least one readout integrated circuit ([0072]), and at least one readout integrated circuit comprising a plurality of cells of circuitry (the signal connection between each electrode to the A/D converter), each cell electrically coupled to at least one electrode, each cell of circuitry comprising: circuitry adapted to receive the electrical neural signals from the plurality of electrodes, to process the electrical neural signals to form digital data representing the neural signals (which is performed by the A/D converter), and to transmit the digital data, and circuitry configured receive the instructions for neuromodulations, convert the instructions for neuromodulations to electrical neural signals, and to transmit electrical neural signals through the plurality of electrodes so as to provide electrophysiological stimulation of the brain tissue ([0063]-[0064], [0069]-[0094]; [0046]: the sensing and stimulation may be performed by the same electrodes so each cell of circuitry is adapted to receive and transmit electrical neural signals).
Leyde fails to disclose that the plurality of electrodes are a plurality of electrically conductive fibers comprising carbon nanotubes. However, Llinas teaches an implant device adapted to be implanted within a body of a person for interacting with brain tissue comprising a plurality of electrically conductive fibers comprising carbon nanotubes as electrodes ([0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrodes disclosed by Leyde with the electrically conductive carbon nanotubes taught by Llinas because both elements perform the same function of transmitting electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 3, Leyde further discloses (Figures 6-7) a multiplexer (42), coupled to a plurality of cells of circuitry (signal paths) adapted to receive and process the electrical neural signals ([0072]-[0074]), adapted to select at least one of the electrical neural signals from the plurality of fibers ([0084]); and an analog-to-digital converter (34), coupled to the multiplexer, adapted to form digital data representing the electrical neural signals ([0069]).
Regarding claim 7, Leyde further discloses (Figures 6-7) a digital-to analog converter, coupled to a multiplexer (42), adapted to form an analog electrical signal based on digital data representing a stimulation signal; and a multiplexer (42), coupled to the circuitry adapted to transmit electrical neural signals, adapted to select at least one of the plurality of fibers to receive the analog electrical signal ([0074]: the device “may optionally comprise dedicated circuitry of a digital or analog or combined digital/analog nature, ASIC, DSP and/or a fast microprocessor,” therefore, there would need to be a digital-to-analog converter coupled to a multiplexer to turn the digital data into an analog electrical signal for use; [0084]: the device is adapted to select at least one of the different signals).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Flaherty et al., (US 20050273890; hereinafter Flaherty).
Regarding claims 14-15, Leyde discloses (Figures 2 and 6-7) a system comprising: a computer system comprising a processor (4, 18, 42), memory (38) accessible by the processor (4, 18, 42), and program instructions and data stored in the memory ([0073]-[0074]), the program instructions configured to implement a Brain Operating System to analyze an aggregate data stream and formulate instructions for neuromodulations in a closed loop feedback system ([0087]-[0088]); circuitry (6, 8) configured to receive digital data (32) from an implant device (implanted electrode arrays shown for example in Figures 2 and 6), generate an aggregate data stream from the received signals (32), and transmit the aggregate data stream to the computer system (4, 18, 38, 42), ([0069]-[0073]) and configured to receive instructions for neuromodulations from the computer system (3, 18, 38, 42) and transmit the received instructions to the implant device (implanted electrode arrays shown for example in Figures 2 and 6), ([0087]-[0094]); and the implant device (implanted electrode arrays shown for example in Figures 2 and 6) configured to be implanted within a body of a person for interacting with brain tissue comprising: a plurality of active elements (A-H/I-P) adapted to receive signals from electrophysiological neural signals of the brain tissue ([0069]-[0073]) and to transmit signals to provide electrophysiological stimulation of the brain tissue ([0087]-[0094]), the active elements coupled to at least one readout integrated circuit ([0072]), and at least one readout integrated circuit comprising a plurality of cells of circuitry (the signal connection between each electrode to the A/D converter), each cell electrically coupled to at least one active element, each cell of circuitry comprising: circuitry adapted to receive the signals from the plurality of active elements, to process the signals to form digital data representing the neural signals (which is performed by the A/D converter), and to transmit the digital data, and circuitry configured receive the instructions for neuromodulations, convert the instructions for neuromodulations to electrical neural signals, and to transmit signals through the plurality of active elements so as to provide electrophysiological stimulation of the brain tissue ([0063]-[0064], [0069]-[0094]; [0046]: the sensing and stimulation may be performed by the same active element so each cell of circuitry is adapted to receive and transmit electrical neural signals).
Leyde fails to disclose that the plurality of active elements are a plurality of optically conductive fibers comprising optical fibers. However, Flaherty teaches an apparatus for interacting with brain tissue, comprising a plurality of optically conductive fibers comprising optic fibers as active elements ([0031], [0048], [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde to include a plurality of optic fibers, as taught by Flaherty, because the modification would provide other means of transmitting data and/or power, which may be used in combination with other active elements to transmit information between different components of the apparatus (Flaherty; [0048]). Furthermore, in the modified device, the plurality of optically conductive optical fibers would be adapted to receive optical signals from electrophysiological neural signals of the brain tissue, and to transmit optical signals to provide electrophysiological stimulation of the brain tissue, the fibers optically coupled to at least one readout integrated circuit; and the circuitry would be adapted to receive the optical signals from the plurality of fibers and to process the optical signals to form digital data representing the neural signals, and to transmit optical signals through the plurality of carbon fibers so as to provide electrophysiological stimulation of the brain tissue. 
Regarding claim 16, Leyde further discloses (Figures 6-7) a multiplexer (42), coupled to the circuitry (signal paths) adapted to receive and process the signals ([0072]-[0074]), adapted to select at least one of the signals from the plurality of active elements ([0084]); and an analog-to-digital converter (34), coupled to the circuitry, adapted to form digital data representing the signals ([0069]). Since the modified device of claim 15 includes optically conductive optical fibers as the active elements, the modified device would include an optical multiplexer, coupled to the circuitry adapted to receive and process the optical signals, adapted to select at least one of the optical signals from the plurality of fibers; circuitry, coupled to the multiplexer, adapted to convert the optical signals to analog electrical signals; and an analog-to-digital converter, coupled to the circuitry adapted to convert the optical signals to analog electrical signals, adapted to form digital data representing the analog electrical signals.
Regarding claim 17, Leyde further discloses (Figures 6-7) circuitry, coupled to a multiplexer (42), adapted to form an analog electrical signal based on digital data representing a stimulation signal; and a multiplexer (42), coupled to the circuitry adapted to transmit the signals, adapted to select at least one of the plurality of active elements to receive the signal ([0074]: the device “may optionally comprise dedicated circuitry of a digital or analog or combined digital/analog nature, ASIC, DSP and/or a fast microprocessor,” therefore, there would need to be a digital-to-analog converter coupled to a multiplexer to turn the digital data into an analog electrical signal for use; [0084]: the device is adapted to select at least one of the different signals). Since the modified device of claims 15-16 includes optically conductive optical fibers as the active elements, the modified device would include circuitry, coupled to a multiplexer, adapted to form an analog electrical signal based on digital data representing a stimulation signal; and a multiplexer, coupled to the circuitry adapted to transmit the optical signals, adapted to select at least one of the plurality of carbon fibers to receive the optical signal.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas, as applied to claim 3, and further in view of Sridhar et al., (US 20160120432; hereinafter Sridhar).
Regarding claim 4, the Leyde/Llinas combination teaches the device of claim 3, but fails to teach that the analog-to-digital converter has a resolution of up to 24 bits per sample. However, Sridhar teaches a neural implant system using an analog-to-digital converter having a resolution of up to 24 bits per sample ([0059]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Sridhar because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas, as applied to claim 3, and further in view of Jackson et al., (US 20170164852; hereinafter Jackson).
Regarding claim 5, the Leyde/Llinas combination teaches the device of claim 3, but fails to teach that the analog-to-digital converter has a resolution of from 8 bits per sample to 12 bits per sample. However, Jackson teaches a system for a brain-computer interface using an analog-to-digital converter which has a resolution of from 8 bits per sample to 12 bits per sample ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Jackson because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 6, the Leyde/Llinas combination teaches the device of claim 3, but fails to teach that the analog-to-digital converter has a variable resolution of from 8 bits per sample to 12 bits per sample. However, Jackson teaches a system for a brain-computer interface using an analog-to-digital converter which has a variable resolution of from 8 bits per sample to 12 bits per sample ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Jackson because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas, as applied to claim 1, and further in view of Frewin et al., (US 20130338744; hereinafter Frewin). 
Regarding claim 8, Leyde/Llinas fails to teach that the fibers comprise graphene. However, Frewin teaches an apparatus in which the active elements comprise graphene ([0018]-[0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde/Llinas to include fibers comprising graphene, as taught by Frewin, because the modification would provide excellent biocompatibility for the device (Frewin; [0008]). 
Regarding claim 9, Leyde further discloses (Figures 6-7) a multiplexer (42), coupled to a plurality of cells of circuitry (signal paths) adapted to receive and process the electrical neural signals ([0072]-[0074]), adapted to select at least one of the electrical neural signals from the plurality of fibers ([0084]); and an analog-to-digital converter (34), coupled to the multiplexer, adapted to form digital data representing the electrical neural signals ([0069]).
Regarding claim 13, Leyde further discloses (Figures 6-7) a digital-to analog converter, coupled to a multiplexer (42), adapted to form an analog electrical signal based on digital data representing a stimulation signal; and a multiplexer (42), coupled to the circuitry adapted to transmit electrical neural signals, adapted to select at least one of the plurality of fibers to receive the analog electrical signal ([0074]: the device “may optionally comprise dedicated circuitry of a digital or analog or combined digital/analog nature, ASIC, DSP and/or a fast microprocessor,” therefore, there would need to be a digital-to-analog converter coupled to a multiplexer to turn the digital data into an analog electrical signal for use; [0084]: the device is adapted to select at least one of the different signals) to select at least one of the plurality of fibers to receive the analog electrical signal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas and Frewin, as applied to claim 9, and further in view of Sridhar.
Regarding claim 10, the Leyde/Llinas/Frewin combination teaches the device of claim 9, but fails to teach that the analog-to-digital converter has a resolution of up to 24 bits per sample. However, Sridhar teaches a neural implant system using an analog-to-digital converter having a resolution of up to 24 bits per sample ([0059]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Sridhar because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas and Frewin, as applied to claim 9, and further in view of Jackson.
Regarding claim 11, the Leyde/Llinas/Frewin combination teaches the device of claim 9, but fails to teach that the analog-to-digital converter has a resolution of from 8 bits per sample to 12 bits per sample. However, Jackson teaches a system for a brain-computer interface using an analog-to-digital converter which has a resolution of from 8 bits per sample to 12 bits per sample ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Jackson because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 12, the Leyde/Llinas/Frewin combination teaches the device of claim 9, but fails to teach that the analog-to-digital converter has a variable resolution of from 8 bits per sample to 12 bits per sample. However, Jackson teaches a system for a brain-computer interface using an analog-to-digital converter which has a variable resolution of from 8 bits per sample to 12 bits per sample ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Jackson because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794            

/EUN HWA KIM/Primary Examiner, Art Unit 3794